Case 6:19-cv-00059-RWS Document 34-1 Filed 10/30/19 Page 1 of 9 PageID #: 396



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                     §
 LONE STAR TECHNOLOGICAL                             §
 INNOVATIONS, LLC,                                   §
                                                     §     Civil Action No. 6:19-CV-00059-RWS
                 Plaintiff,                          §
                                                     §     LEAD CASE
         v.                                          §
                                                     §
 ASUSTEK COMPUTER INC.,                              §
                                                     §     JURY TRIAL DEMANDED
                 Defendant.                          §
                                                     §
                                                     §
                                                     §
                                                     §


                      AGREED PROPOSED DOCKET CONTROL ORDER

       In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

  3 DAYS after                Parties to file Motion to Seal Trial Exhibits, if they wish to seal any
  conclusion of Trial         highly confidential exhibits.

                              EXHIBITS: See Order Regarding Exhibits below.
  March 15, 2021*             9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder III, in
                              Tyler, Texas.




  March 15, 2021*             9:00 a.m. JURY SELECTION before Judge Robert W. Schroeder III,
                              in Tyler, Texas.

  March 2, 2021*              10:00 a.m. PRETRIAL CONFERENCE before Judge Robert W.
                              Schroeder III, in Texarkana, Texas.

  February 23, 2021
                              File a Notice of Time Requested for (1) voir dire, (2) opening statements,
                              (3) direct and cross examinations, and (4) closing arguments.
Case 6:19-cv-00059-RWS Document 34-1 Filed 10/30/19 Page 2 of 9 PageID #: 397



  February 23, 2021
                      File Responses to Motions in Limine.
  February 16, 2021   File Motions in Limine and pretrial objections.


                      The parties are ORDERED to meet and confer to resolve any disputes
                      before filing any motion in limine or objection to pretrial disclosures.
  February 16, 2021   File Joint Final Pretrial Order, Joint Proposed Jury Instructions with
                      citation to authority and Form of the Verdict for jury trials.

                      Parties shall use the pretrial order form on Judge Schroeder’s website.

                      Proposed Findings of Fact and Conclusions of Law with citation to authority
                      for issues tried to the bench.
  February 9, 2021
                      Exchange Objections to Rebuttal Deposition Testimony.
  February 2, 2021    Notice of Request for Daily Transcript or Real Time Reporting of Court
                      Proceedings due.

                      If a daily transcript or real time reporting of court proceedings is requested
                      for trial or hearings, the party or parties making said request shall file a
                      notice with the Court.
  February 2, 2021    Exchange Rebuttal Designations and Objections to Deposition Testimony.

                      For rebuttal designations, cross examination line and page numbers to be
                      included.

                      In video depositions, each party is responsible for preparation of the final
                      edited video in accordance with their parties’ designations and the Court’s
                      rulings on objections.
  January 19, 2021    Exchange Pretrial Disclosures (Witness List, Deposition Designations, and
                      Exhibit List) by the Party with the Burden of Proof.

                      Video and Stenographic Deposition Designation due. Each party who
                      proposes to offer deposition testimony shall serve a disclosure identifying
                      the line and page numbers to be offered.
  February 9, 2021*   10:00 a.m. HEARING ON ANY REMAINING DISPOSITIVE
                      MOTIONS (INCLUDING DAUBERT MOTIONS) before Judge
                      Robert W. Schroeder III, in Texarkana, Texas.




                                          -2-
Case 6:19-cv-00059-RWS Document 34-1 Filed 10/30/19 Page 3 of 9 PageID #: 398



  November 10, 2020 *   Any Remaining Dispositive Motions due from all parties and any other
                        motions that may require a hearing (including Daubert motions).

                        Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                        Motions to extend page limits will only be granted in exceptional
                        circumstances. Exceptional circumstances require more than agreement
                        among the parties.

                        For each motion filed, the moving party SHALL provide the Court with one
                        (1) copy of the completed briefing (opening motion, response, reply, and if
                        applicable, surreply), excluding exhibits, in a three-ring binder appropriately
                        tabbed. All documents shall be double-sided and must include the CM/ECF
                        header. These copies shall be delivered to Judge Schroeder’s chambers in
                        Texarkana as soon as briefing has completed.

                        Respond to Amended Pleadings.
  November 3, 2020
                        Parties to Identify Rebuttal Trial Witnesses.
  October 27, 2020      Parties to Identify Trial Witnesses; Amend Pleadings (after Markman
                        Hearing).

                        It is not necessary to file a Motion for Leave to Amend before the deadline
                        to amend pleadings. It is necessary to file a Motion for Leave to Amend
                        after the deadline. However, except as provided in Patent Rule 3-6, if the
                        amendment would affect infringement contentions or invalidity contentions,
                        a motion must be made pursuant to Patent Rule 3-6 irrespective of whether
                        the amendment is made prior to this deadline.
  October 21, 2020
                        Expert Discovery Deadline.
  September 23, 2020    Parties designate rebuttal expert witnesses (non-construction issues),
                        rebuttal expert witness reports due. Refer to Local Rules for required
                        information.

                        If, without agreement, a party serves a supplemental expert report after the
                        rebuttal expert report deadline has passed, the serving party must file notice
                        with the Court stating service has occurred and the reason why a
                        supplemental report is necessary under the circumstances.
  September 9, 2020
                        Final Election of Asserted Prior Art.
  September 2, 2020     Parties with burden of proof designate expert witnesses (non-construction
                        issues). Expert witness reports due. Refer to Local Rules for required
                        information.
  September 2, 2020
                        Fact discovery deadline.
  August 12, 2020
                        Final Election of Asserted Claims.
  June 24, 2020
                        Comply with P.R. 3-7. (Opinion of Counsel Defenses)




                                            -3-
Case 6:19-cv-00059-RWS Document 34-1 Filed 10/30/19 Page 4 of 9 PageID #: 399



  June 3, 2020 *
                      Markman Hearing and hearing on any Motion for Summary Judgment
                      of Indefiniteness at 10:00 a.m. before Judge Robert W. Schroeder III,
                      in Texarkana Texas.
  May 20, 2020        P.R. 4-5(d) Chart due.

                      The parties are to meet and confer and jointly submit a claim construction
                      chart on computer disk in Word format listing each party’s proposed
                      construction for each of the terms to be addressed at the Markman hearing,
                      including any terms purported to be indefinite. The parties should prioritize
                      and list the terms in order of most importance; the Court will address the
                      terms in the prioritized order presented in the claim construction chart.
  May 13, 2020        Parties to file a notice with the Court stating the estimated amount of time
                      requested for the Markman Hearing. The Court will notify the parties if it
                      is unable to accommodate this request.

                      Comply with P.R. 4-5(c) - Reply brief and supporting evidence regarding
                      claim construction due. Plaintiff is to provide the Court with one (1) copy
                      of the completed Markman briefing in its entirety (opening brief, response,
                      and reply) and exhibits in a three-ring binder appropriately tabbed. All
                      documents SHALL be double-sided and must include the CM/ECF header.
                      These copies shall be delivered to Judge Schroeder’s chambers in Texarkana
                      as soon as briefing has completed.

                      If a technical advisor has been appointed the moving party is to provide their
                      Markman brief on disk or CD along with a hard copy, tabbed and bound
                      with exhibits to the advisor.
  May 6, 2020         Comply with P.R. 4-5(b) - Responsive claim construction brief and
                      supporting evidence due.
  April 22, 2020      Comply with P.R. 4-5(a) - The party claiming patent infringement shall
                      serve and file an opening brief and any evidence supporting its claim
                      construction.

                      Briefing shall comply with Local Rules CV-7 and 56 and Patent Rule 4-5(e).
                      Motions to extend page limits will only be granted in exceptional
                      circumstances.    Exceptional circumstances require more than joint
                      agreement among the parties.

                      Tutorials due. Deadline for parties, if they desire, to provide Court with
                      tutorials concerning technology involved in patent(s). The parties shall
                      submit one (1) copy of their tutorials to the Court. If a technical advisor has
                      been appointed, each party that provides a tutorial shall provide a copy to
                      the advisor.

                      Preliminary Election of Asserted Prior Art.




                                          -4-
Case 6:19-cv-00059-RWS Document 34-1 Filed 10/30/19 Page 5 of 9 PageID #: 400



  April 22, 2020      Proposed Technical Advisors due if one has not already been appointed.
                      Parties to provide name, address, phone number, and curriculum vitae for
                      up to three agreed technical advisors and information regarding the
                      nominees’ availability for Markman hearing or a statement that an
                      agreement could not be reached. If the parties cannot agree on a technical
                      advisor, they shall not submit any proposed technical advisors to the Court.
                      If the parties feel a technical advisor is unnecessary, they shall alert the Court
                      at this time.
  April 8, 2020       Discovery Deadline - Claim Construction Issues.

                      Preliminary Election of Asserted Claims.
  April 1, 2020
                      Respond to Amended Pleadings.
  March 18, 2020      Amended Pleadings (pre-claim construction) due from all parties,
                      including inequitable conduct allegations.

                      It is not necessary to file a Motion for Leave to Amend before the deadline
                      to amend pleadings. It is necessary to file a Motion for Leave to Amend
                      after the deadline. However, if the amendment would affect infringement
                      contentions or invalidity contentions, a motion must be made pursuant to
                      Patent Rule 3-6(b) irrespective of whether the amendment is made prior to
                      this deadline.
  March 11, 2020      Comply with P.R. 4-3 - Filing of Joint Claim Construction and Prehearing
                      Statement.

                      In the P.R. 4-3 filing, the parties shall list the most significant terms
                      according to the parties’ priorities, which were agreed upon during the P.R.
                      4-2 meet and confer, indicating which of those terms will be case or claim
                      dispositive. A maximum of 10 terms will be construed, unless parties have
                      received other instruction from the Court. If the parties cannot agree to the
                      most important 10 terms, the parties shall identify the terms that were agreed
                      upon and then divide the remainder evenly between Plaintiff(s) and
                      Defendant(s).

                      The nonmoving party subject to an indefiniteness challenge must provide a
                      preliminary identification of any expert testimony it intends to rely on in its
                      response to the moving party’s indefiniteness challenge. The nonmoving
                      party shall also provide a brief description of that witness’ proposed
                      testimony.
  February 19, 2020   Comply with P.R. 4-2 - Exchange of Preliminary Claim Constructions and
                      Extrinsic Evidence. Privilege Logs to be exchanged by parties (or a letter
                      to the Court stating that there are no disputes as to claims of privileged
                      documents).
  February 5, 2020    Comply with P.R. 4-1 - Exchange Proposed Terms and Claim Elements for
                      Construction.




                                           -5-
Case 6:19-cv-00059-RWS Document 34-1 Filed 10/30/19 Page 6 of 9 PageID #: 401



  December 29, 2019        Comply with P.R. 3-3 and 3-4 - Invalidity Contentions due. Thereafter,
                           except as provided in Patent Rule 3-6(a), it is necessary to obtain leave of
                           Court to add and/or amend invalidity contentions, pursuant to Patent Rule
                           3-6(b).

                           Defendant shall assert any counterclaims. After this deadline, leave of Court
                           must be obtained to assert any counterclaims.
  November 21, 2019*       Comply with Paragraphs 1 and 3 of the Discovery Order (Initial and
                           Additional Disclosures)
  November 13, 2019        Defendant shall join additional parties. It is not necessary to file a motion
                           to join additional parties prior to this date. Thereafter, it is necessary to
                           obtain leave of Court to join additional parties.
  November 9, 2019         Mediation

                           Parties are encouraged, but not required, to mediate cases.

                           If the parties agree to mediate, they shall jointly file a motion with a
                           proposed order attached. The motion shall indicate whether the parties agree
                           upon a mediator and shall include a mediation deadline. The parties shall
                           confirm the mediator’s availability in light of the proposed deadline. If the
                           parties cannot agree on a mediator, they may request the Court appoint a
                           mediator.

                           If the parties do not agree to mediate, they shall file a notice so indicating.

  November 6, 2019         Comply with P.R. 3-1 and P.R. 3-2 - Disclosure of Asserted Claims and
                           Infringement Contentions due. Thereafter, except as provided in Patent
                           Rule 3-6(a), it is necessary to obtain leave of Court to add and/or amend
                           infringement contentions, pursuant to Patent Rule 3-6(b).

                           Plaintiff shall join additional parties. It is not necessary to file a motion to
                           join additional parties prior to this date. Thereafter, it is necessary to obtain
                           leave of Court to join additional parties.

                           Plaintiff shall add new patents and/or claims for patents-in-suit. It is not
                           necessary to file a motion to add additional patents or claims prior to this
                           date. Thereafter, it is necessary to obtain leave of Court to add patents or
                           claims.
  Parties’ estimated       EXPECTED LENGTH OF TRIAL
  number of trial days
                           7 days



(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.


       In the event that any of these dates fall on a weekend or Court holiday, the deadline is
modified to be the next Court business day.


                                                -6-
Case 6:19-cv-00059-RWS Document 34-1 Filed 10/30/19 Page 7 of 9 PageID #: 402




        The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.”

        A party may request an oral hearing on a motion filed with the Court. Any such request
shall be included in the text or in a footnote on the first page of the motion or any responsive
pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.


                                            Other Limitations

   (a)     The following excuses will not warrant a continuance or justify a failure to comply
           with the discovery deadline:
             (i) The fact that there are motions for summary judgment or motions to dismiss
                    pending;
            (ii) The fact that one or more of the attorneys is set for trial in another court on the
                    same day, unless the other setting was made prior to the date of this order or
                    was made as a special provision for the parties in the other case;
           (iii) The failure to complete discovery prior to trial, unless the parties can
                    demonstrate that it was impossible to complete discovery despite their good
                    faith effort to do so.
   (b)     Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
           the DCO shall take the form of a motion to amend the DCO. The motion shall include
           a chart in the format of the DCO that lists all of the remaining dates in one column (as
           above) and the proposed changes to each date in an additional adjacent column (if there
           is no change for a date the proposed date column should remain blank or indicate that
           it is unchanged). The motion to amend the DCO shall also include a proposed DCO in
           traditional two-column format that incorporates the requested changes and that also
           lists all remaining dates. In other words, the DCO in the proposed order should be
           complete such that one can clearly see all the remaining deadlines rather than needing
           to also refer to an earlier version of the DCO.
   (c)     Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
           to include any arguments related to the issue of indefiniteness in their Markman
           briefing, subject to the local rules’ normal page limits.
   (d)     Motions in Limine: Each side is limited to one (1) motion in limine addressing no more
           than ten (10) disputed issues. In addition, the parties may file a joint motion in limine
           addressing any agreed issues. The Court views motions in limine as appropriate for
           those things that will create the proverbial “skunk in the jury box,” e.g., that, if
           mentioned in front of the jury before an evidentiary ruling can be made, would be so
           prejudicial that the Court could not alleviate the prejudice with an appropriate
           instruction. Rulings on motions in limine do not exclude evidence, but prohibit the


                                               -7-
Case 6:19-cv-00059-RWS Document 34-1 Filed 10/30/19 Page 8 of 9 PageID #: 403



                 party from offering the disputed testimony prior to obtaining an evidentiary ruling
                 during trial.
     (e)         Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of
                 good cause. The parties shall use the exhibit list sample form on Judge Schroeder’s
                 website.
     (f)         Deposition Designations: Each side is limited to designating no more than ten (10)
                 hours of deposition testimony for use at trial absent a showing of good cause. As trial
                 approaches, if either side needs to designate more than ten (10) hours, the party may
                 file a motion for leave and show good cause. All depositions to be read into evidence
                 as part of the parties’ case-in-chief shall be EDITED so as to exclude all unnecessary,
                 repetitious, and irrelevant testimony; ONLY those portions which are relevant to the
                 issues in controversy shall be read into evidence.
     (g)         Witness Lists: The parties shall use the sample form on Judge Schroeder’s website.

           ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:

A.         On the first day of trial, each party is required to have:

           (1)      One copy of their respective original exhibits on hand. Each exhibit shall be
                    properly labeled with the following information: Identified as either Plaintiff’s or
                    Defendant’s Exhibit, the Exhibit Number and the Case Number.
           (2)      Three hard copies of each party’s exhibit list and witness list on hand.
           (3)      One copy of all exhibits on USB Flash Drive(s) or portable hard drive(s). This shall
                    be tendered to the Courtroom Deputy at the beginning of trial.
           (4)      One copy of all expert reports on CD. This shall be tendered to the Courtroom
                    Deputy at the beginning of trial.

B.         The parties shall follow the process below to admit exhibits.

           (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans to
               admit into evidence. This list shall include all exhibits which are NOT objected to or
               to which the Court has already overruled an objection. To the extent there are exhibits
               with outstanding objections for which the parties need a ruling from the Court, those
               exhibits should be separately included on the list and designated accordingly to reflect
               a pending objection. Parties shall entitle the list “[Plaintiff’s/Defendant’s] List of
               Preadmitted Exhibits.” If, during the course of the day’s testimony, a party wishes to
               offer an objected exhibit into evidence, the party may move for admission at the time
               it wishes to use that exhibit with a witness. The Court will then hear the opposing
               party’s objection and will rule on the objection at that time.

           (2) On each subsequent day of trial, the Court will commence by formally admitting all of
               the exhibits that were either unobjected to or allowed over objection and used during
               the previous day’s trial. The Court will ask for these exhibits to be read into the record
               and formally admitted into evidence at the beginning of that trial day. These will be the
               exhibits deemed admitted at trial. The parties shall keep a separate running list of all
               exhibits admitted throughout the course of trial.


                                                     -8-
Case 6:19-cv-00059-RWS Document 34-1 Filed 10/30/19 Page 9 of 9 PageID #: 404




      (3) At the conclusion of evidence, each party shall read into the record any exhibit that was
          used but not previously admitted during the course of trial and then tender its final list
          of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All Admitted
          Exhibits.” To the extent there are exhibits that were not admitted during the course of
          trial, but for which there is agreement that they should be provided to the jury, the
          parties must inform the Court of those exhibits at the conclusion of evidence. The Court
          will then determine whether those exhibits will be allowed into the jury room for
          deliberations.

C.    At the conclusion of evidence, each party shall be responsible for pulling those exhibits
      admitted at trial and shall tender those to the Courtroom Deputy, who will verify the
      exhibits and tender them to the jury for their deliberations. One representative from each
      side shall meet with the Courtroom Deputy to verify the exhibit list.

D.    At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties
      and the parties are instructed to remove these exhibits from the courtroom.

E.    Within five business days of the conclusion of trial, each party shall submit to the
      Courtroom Deputy:

      (1)    A Final Exhibit List of Exhibits Admitted During Trial in Word format.
      (2)    Two CD(s) containing admitted unsealed trial exhibits in PDF format. If the Court
             ordered any exhibits sealed during trial, the Sealed Exhibits shall be submitted on
             a separate CD. If tangible or over-sized exhibits were admitted, such exhibits shall
             be substituted with a photograph in PDF format.
      (3)    A disk containing the transcripts of Video Depositions played during trial, along
             with a copy of the actual video deposition.




                                              -9-
